MEMORANDUM **
Alex Urrutia-Vera appeals his conviction by guilty plea and sentence for being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1326. Urrutia-Vera’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw on the ground that she failed to discover any arguable issues on appeal. Urrutia-Vera did not file a pro se supplemental brief. Our independent review of the record pursuant to Penson v. Ohio, 488 *59U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable issues. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.